Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 12/18/20.
Applicant’s election without traverse of poly (ethylene glycol) (herein “PEG”) and immunosuppressive agents as the elected species in the reply filed on 1/13/20 remains in effect. Further, as noted previously, the species of PEG, PEO, and functionalized PEG are being examined as a search of these species presented no undue search burden.
Applicant's election with traverse of Group II in the reply filed on 1/13/20 remains in effect.  

Claims 9, 11-17, 21-22, 26-27, and 31-40 are pending. Claims 17, 27, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 9/12/19.

Applicant confirmed that PEG is a bulk-eroding material (remarks 4/9/20 p. 13).

Claims 9, 11-16, 21-22, 26, and 32-40 are under examination.

Notice
Applicant is reminded of the requirements for making amendments. As per MPEP §714, when making amendments, each claim must be accompanied by the proper status identifier. The previous 

Further, it is noted that the non-final action of 7/23/20 mistakenly cites the wrong statute in the header and uses the word “anticipated” in the §103 rejection (“as being anticipated by”; p.14). However, the correct statute was cited above this (35 USC §103) and the rejection body properly uses the “obviousness” analysis. Moreover, Applicant also Acknowledges this oversight, listing this rejection clearly under the heading “Claim rejections – 35 USC § 103” (remarks 12/18/20 p.11). As such, correcting this heading line to agree with the correct statute is no more than the correction of an obvious typo and the claims remain rejected under §103 using the art and rationale of record, modified solely as necessary to address the amendments.

Withdrawn Rejections
The objection to the specification is withdrawn. The specification now contains the required Brief Description and, while not describing the parts of the figures, these numerically identified parts are adequately described elsewhere.
The indefiniteness rejection is moot as the claim was cancelled.
The written description rejection is withdrawn. Applicant argues that paragraphs 61-64 of the instant specification supports written description; this is not persuasive for reasons of record, briefly that these paragraphs do not distinctly indicate which “naturally derived and synthetic” hydrogel materials are one or the other and an interpretation where all materials are both is not reasonable as there would then be no need to distinguish the two classes. However, the art provided with the IDS on 8/14/20 appears to establish these terms as well used and well known in the art, and is sufficient.
The §102 rejection over Texier is withdrawn. The limitations of claims 23 and 24 have been added to either claim 1 or new claim 32 and the limitation of one layer encapsulated by another was not anticipated by Texier.


Claim Objections
Claims 1 and 32 are objected to because of the following informalities:  Applicant’s claims identify hydrogels by number but also additional adjectives. For example, the recitation of “a second, enzymatically degrading hydrogel” implies the existence of a first, enzymatically degrading hydrogel, yet there is no recitation of such in the claims. However, the intention is clear: there is a first hydrogel material, a second hydrogel material which is an enzymatically degradable hydrogel material, a third hydrogel material which is a hydrolytically degradable hydrogel material, and a fourth hydrogel material (for claim 1). Nevertheless, the adjective should not interrupt the “[number] hydrogel” phrase to maintain consistency and clarity with the first recitation in line 3.
Appropriate correction is required.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11-16, 21-22, 26, and 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texier (WO 2016198238; previously cited) in view of  Li/Mooney (previously cited) as evidenced by Vlerken (previously cited), Rapport (previously cited), Somashekar (previously cited), Kharkar (previously cited) and Wikipedia (previously cited). This rejection has been modified to address the amendments. 

It is noted that the difference between instant claims 9 and 32 is in the first and second layers; claim 9 requires the hydrolytically degradable hydrogel to encapsulate the enzymatically degradable hydrogel, while claim 32 reverses this arrangement.
 Regarding claims 9 and 32, Texier teaches a material (claim 1) comprising:
A first hydrogel, comprising poly (ethylene glycol); claim 1 “a polymer capable of forming a hydrogel chosen from...(co)polymers obtained by polymerizing monomers chosen from…poly (ethylene glycol) diacrylate” and claim 10 “in the form of a hydrogel”. Note that PEG-DA clearly comprises PEG.
A delivery vehicle dispersed within the hydrogel material (Chitosan-PEG; Texier p.3), the delivery vehicle comprising:
an enzymatically degrading hydrogel material; chitosan, (claim 3), the hydrogel being a mixture of any of the listed alternatives (claim 1 “mixtures thereof”, claim 3 “copolymers thereof”) and chitosan being enzymatically degradable, e.g., by chitosanases; see Somashekar as evidence (“chitonsanases which catalyze the hydrolytic degradation of chitosan”; abstract). Alternately, Texier also teaches inclusion of hyaluronic acid, which is enzymatically degradable as evidenced by Rapport (previously cited; title). Additionally, the hydrogel comprises various lipids or proteins (claims 3-4) which will be enzymatically degradable by at least one enzyme as evidenced by, e.g., Wikipedia (“lipid metabolism often begins with hydrolysis, which occurs with the help of various enzymes”).
A hydrolytically degrading hydrogel material; chitosan (claim 3), the hydrogel being a mixture of any of the listed alternatives (claim 1 “mixtures thereof”, claim 3 “copolymers thereof”) and chitosan being hydrolytically degradable, e.g., by 
The claimed vehicle must comprise both an enzymatically and hydrolytically degrading hydrogel material; however, there is no requirement that these are different materials. See e.g., specification paragraph 62, indicating that the first material and second material can be the same material (“fabricated from one or both of the naturally derived and synthetic hydrogel materials described herein”) as well as claims 21 and 22 requiring that both materials are PEG.
Additionally, Texier teaches the hydrogel is PEG (above). As per the instant claims, PEG meets the limitations of the hydrogel (claim 9), the enzymatically degrading hydrogel (claim 21) and the hydrolytically degrading hydrogel (claim 22). Claim 9 requires one layer encapsulated by another, and this combination of two layers “dispersed” within another. A hydrogel of PEG comprises many different molecules of PEG (comonomers). Under the broadest reasonable interpretation the claims encompass these PEG molecules, each meeting the limitations of the three hydrogels, dispersed within one another, where some comonomers encapsulate other comonomers. In other words, one could select any particular PEG molecule and refer to it as any of the three hydrogel materials and the claims do not offer any relationship or characteristics that would distinguish the hydrogel material from the delivery vehicle dispersed within the hydrogel material when the hydrogel possesses all three requirements.
Finally, as noted, there are several constituents dispersed within the hydrogel of Texier, including, e.g., collagen, lipids, etc, which are degradable via enzymatic and hydrolytic mechanisms.
Polymeric nanoparticles; claim 1 “nanoparticles comprising a solubilizing lipid…an amphiphilic lipid, and a co-surfactant comprising at least one poly(ethylene oxide) chain or a chitosan chain”. As noted previously, PEO “comprises” PEG in that PEO is a form of PEG.
Comprising a fourth hydrogel material: Texier teaches the nanoparticles are a material comprising poly(ethylene oxide) and/or a chitosan chain (see claim 1). PEO is a hydrogel material as per instant claim 9 listing poly(ethylene oxide) as a hydrogel material. Further, PEO is a type of PEG as evidenced by Vlerken, teaching “poly(ethylene glycol) (PEG) (known as poly(ethylene oxide) (PEO) when the molecular weight is greater than 20 kDa” (p.1405 C2).
Said nanoparticles disposed in the first layer (enzymatically degrading hydrogel material); claim 12 “wherein the nanoparticles are homogenously distributed within the material”, the material in this case being the hydrogel(s).
an immunosuppressive agent in the polymeric nanoparticles; claim 5 “wherein the nanoparticles comprise a therapeutic agent” and p. 8-9 “among the pharmaceutical active ingredients of interest as therapeutic agents, particular mention can be made of…immunosuppressives”. Further, wherein the material is formulated as pharmaceutically acceptable (claim 16 “use of the material…in…pharmaceutical”).

Texier discloses a finite list of alternatives for the “polymer capable of forming a hydrogel”. Under an obvious to try rationale (MPEP §2143), there was a recognized problem: a need to tailor hydrogels based on their physiochemical features (Texier p.1). Texier provides a finite number of identified potential solutions, e.g., production of a hydrogel comprising one or more of the Markush members in claim 1 including specific preferred embodiments such as those in claims 3-4. One could have pursued this list of 
	Thus, Texier teaches the limitations of instant claim 9, including materials dispersed within each other, but not in an arrangement where one of the hydrolytically or enzymatically degrading hydrogel material encapsulates another.
	Nevertheless, one of ordinary skill in the art at the time of filing would have found this arrangement obvious. Li/Mooney also teaches that hydrogels have tunable physical/chemical properties which may be manipulated to control drug release (abstract). Li/Mooney teaches that mesh size determines how a drug will diffuse through the hydrogel (p.8) and teaches various methods of controlling such release. Li/Mooney teaches “one strategy to control the release of drug molecules initially entrapped in a hydrogel is to regulate network degradation” (p.9). Li/Mooney teaches that such degradation occurs either hydrolytically or enzymatically (p.9 “typically mediated by hydrolysis or enzyme activity) and exemplifies a hyaluronic acid hydrogel coupled to an MMP-cleavable peptide. Li/Mooney teaches that this degradation can proceed via one or both of bulk and surface erosion and states “bulk and surface erosion can be used to differentially control drug release” (p.10). Li/Mooney teaches that by combining different materials with different rates of degradation “one can tune the degradation reaction and erosion mechanism to obtain desirable release kinetics” (p.10), providing an example whereby the rate of bond breakage at the surface (hydrolytic degradation) is more rapid that the rate of enzyme diffusion into the gel (p.10); in other words, where the hydrolytically degrading hydrogel material on the surface is degrading faster than the interior material is enzymatically degraded (instant claim 25). Finally, Li/Mooney teaches that another method of controlling degradation is to apply a superficial (surface) layer which has different kinetics (p.11). In a specific example, Li/Mooney teaches applying a layer of PNIPAm—a hydrogel material—over a different hydrogel to “serve as a valve to control the diffusion of drug molecules out of the hydrogel”.

	As noted above, most if not all of the materials discussed herein may be degraded by both hydrolytic and enzymatic means. Thus, given the same material encapsulating another material, such an arrangement meets the limitations of both the enzymatically degrading hydrogel material encapsulating the hydrolytically encapsulating hydrogel material as well as the converse. Further, the arrangement of particular parts was a recognized variable (Li/Mooney) as was the particular choices for the composition of the hydrogels.

	Regarding claims 11 and 33, Texier teaches the nanoparticle comprising chitosan, which is a surface-eroding hydrogel material as evidenced by Kharkar (p.7340 C2 “[chitosan] can be degraded by various mechanisms, including surface erosion”)
	Regarding claims 12 and 34, Applicant has confirmed that PEG meets the limitations of a bulk-eroding hydrogel material (“Applicant submits that PEG is a bulk-eroding material”; remarks 4/9/20 p.13) and so the use of PEG in the hydrogel of Texier meets the limitations of wherein the first hydrogel material is a bulk-eroding hydrogel material.
	Regarding claims 13 and 35, Texier teaches the PEG hydrogel is PEG-DA (claim 1: poly (ethylene glycol) diacrylate), which is a hydrogel material that is photopolymerizable (see previous discussion in Office Action 7/23/20 p.3 regarding Applicant’s reference to application 15/335184).
	Regarding claims 14 and 36, PEG is a hydrophilic material; see Wikipedia (previously cited).
	Regarding claims 15 and 37, Texier teaches the term “hydrogel” is a “three-dimensional water-swollen cross-linked polymeric structure” (p.29).

	Regarding claims 21 and 39, Texier teaches the hydrogel comprises PEG. As discussed above, PEG satisfies the limitation of the hydrogel as well as the enzymatically/hydrolytically degrading hydrogel as there are no claim limitations which distinguishes the PEG-dispersed-in-PEG arrangement which is now claimed. Further, it would have been obvious to form layers as articulated above and selecting PEG as the interior layer would have been obvious for the reasons above.
Regarding claim 22 and 40, Texier teaches the hydrogel comprises PEG. As discussed above, PEG satisfies the limitation of the hydrogel as well as the hydrolytically/enzymatically degrading hydrogel as there are no claim limitations which distinguishes the PEG-dispersed-in-PEG arrangement which is now claimed. Further, it would have been obvious to form layers as articulated above and selecting PEG as the exterior layer would have been obvious for the reasons above.
Regarding claim 26, Texier does not teach the nanoparticles comprising poly(lactic-co-glycolic acid), also referred to in the art as PLGA. Nevertheless, substituting the nanoparticle materials of Texier for a nanoparticle of PLGA would have been obvious. Using drug-loaded PLGA nanoparticles in a hydrogel was well established at the time of filing. Specifically, Li/Mooney is also concerned with such compositions (title: Designing hydrogels for controlled drug release) and notes that “one widely used polymeric nanoparticle is poly(lactic-co-glycolic acid)(PLGA), which releases the encapsulated drug via hydrolysis. Drug-laden PLGA particles have been incorporated into various hydrogels” (p.14).
	This teaching is also relevant to instant claims 11 and 33, as PLGA is a surface eroding hydrogel material (instant specification paragraph 54).
	Therefore, claims 9, 11-16, 21-22, 26, and 32-40 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11-16, 21-22, 26, and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10064938. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a hydrogel containing an immunosuppressive agent, e.g., claim 14. In support of these claim limitations, the reference document discloses the claimed hydrogel as a PEG hydrogel with nanoparticles disposed within the hydrogel, said nanoparticle comprising a calcineurin inhibitor (C2); the inhibitor is an .
Note that those portions of the specification which provide support for the patent claims may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1)

Claim 9, 11-16, 21-22, 26, and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10682408. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to hydrogels containing immunosuppressive agents (T-regs, calcineurin inhibitors, or stromal cells; claims 1, 5, 21) where the hydrogel is PEG (claim 26). While the reference claims do not directly claim the immunosuppressive disposed in a nanoparticle, in support of the reference claim limitations, the reference document discloses nanoparticles as a means of dispersing the immunosuppressive agent within the hydrogel, e.g., paragraph 10, in an identical arrangement as now claimed, e.g., figure 5. Thus, the reference claims anticipate/make obvious the instant claims.

Claims 9, 11-16, 21-22, 26, and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10588970. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are .

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues that the Examiner agreed in an interview that the instant amendments would likely overcome the references of record; this is not persuasive. The interview Applicant is referring to was held 8/13/20. As is clear from the record, no potential amendments were submitted for discussion nor does the interview summary on 8/20/20 indicate that the Examiner suggested any particular amendments. The Examiner agrees that the general arrangement of parts was discussed (see summary bullet 4) but with no agreement on an amendment which would overcome the rejection (summary bullet 7). Further, Applicant indicated in the interview that the prior art did not meet the limitations of a hydrogel (summary bullet 3), which is relevant to the rejection; however, no such mention of this is made in the instant remarks nor is any evidence provided to support this allegation.
Rather than pointing out specific deficiencies with the previous rejection, Applicant merely states that “Texier and Li…fails to teach, show, or suggest or otherwise render obvious” and then recites the instant claim. This is a mere allegation of patentability as Applicant does not specifically point out how the combination of references fails to teach any of those limitations nor does it address the articulated rationale for finding the encapsulating arrangement obvious. As such, the argument is not persuasive.
In arguing the §102 rejection, Applicant argues Texier does not anticipate the claims because the polymer capable of forming a hydrogel is not a constituent of the nanoparticles. However, the rejection clearly articulates the parts of Texier which teach both the hydrogel as well as the polymeric nanoparticle as well as the combined teachings which makes it obvious for the nanoparticle to comprise, e.g., PLGA.

It is noted Applicant applies the arguments to claim 17; claim 17 and its dependent claims have not been examined.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140112960 (form 892) also discloses multi-layered hydrogels including a photopolymerizable outer shell.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649